DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 were originally filed November 2, 2020.
	The preliminary amendment received November 2, 2020 canceled claims 1-14 and added new claims 15-34.
	The amendment received July 5, 2022 amended claims 17 and 24.
	Claims 15-34 are currently pending.
	Claims 15-18 and 26 are currently under consideration.

Election/Restrictions
Applicants elected, without traverse, Group I (claims 15-33) in the reply filed on April 4, 2022. Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 

Applicants election, without traverse, SEQ ID NO: 1 (RD2 monomer) with amidation at the C-terminus and a transport promoting peptide in the reply filed on April 4, 2022. Please note: transport promoting peptide and C-terminal amidation (only unspecified amidation is claimed) are not currently part of the claims. However, CPP (cell penetrating peptides)/PTD (protein transduction domains) and C-terminal amidation are well-known in the prior art. Claims 19-25 and 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
	The present application is a 371 (National Stage) of PCT/EP2019/061298 filed May 2, 2019 and claims foreign priority to Germany 10 2018 110 543.6 filed May 3, 2018.

	Please note: it is believed that the excipient of claim 34 does not have priority to PCT/EP2019/061298 or Germany 10 2018 110 543.6.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection of record because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
	No drawings are present.

Withdrawn Objections
The objection to the disclosure regarding utilizing uppercase letters to represent amino acids at page 2, line 9; page 3, line 21; page 5, line 6; and page 6, lines 19 and 21 is withdrawn in view of the amendment received July 5, 2022.  

The objection to the claim 17 regarding “(RD2 monomer)” is withdrawn in view of the amendment received July 5, 2022.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. U.S. Patent Application Publication 2015/0119336 published April 30, 2015 and Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17.
For present claims 15, 17, and 26, Willbold et al. teach methods of administering SEQ ID NO: 1 PTLHTHNRRRRR (100% identity and the same length as present SEQ ID NO: 1) as monomers or polymers to treat diseases caused by the formation of amyloid beta oligomers particularly Alzheimer’s disease and Parkinson’s disease wherein the monomers or polymers can be linked to biotin or streptavidin (i.e. substance of claim 26) (please refer to the entire specification particularly the abstract; paragraphs 17-56, 61, 64; claims).
However, Willbold et al. do not specifically teach amyotrophic lateral sclerosis (ALS).
For present claims 15, 17, and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Willbold et al. and Ross et al. for claims 15, 17, and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the teachings of Willbold et al. and Ross et al. render the method of the instant claims prima facie obvious. Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.

Claims 15-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. U.S. Patent Application Publication 2015/0119336 published April 30, 2015; Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17; and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442.
For present claims 15-18 and 26, Willbold et al. teach methods of administering SEQ ID NO: 1 PTLHTHNRRRRR (100% identity and the same length as present SEQ ID NO: 1) as monomers or polymers to treat diseases caused by the formation of amyloid beta oligomers particularly Alzheimer’s disease and Parkinson’s disease wherein the monomers or polymers can be linked to biotin or streptavidin (i.e. substance of claim 26) (please refer to the entire specification particularly the abstract; paragraphs 17-56, 61, 64; claims).
However, Willbold et al. do not specifically teach amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, Willbold et al. do not specifically teach amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Willbold et al.; Ross et al.; and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the teachings of Willbold et al.; Ross et al.; and Lauta render the method of the instant claims prima facie obvious. Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,428,127 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442.
For present claims 15-18 and 26, U.S. Patent No. 10,428,127 claims a method of treating Alzheimer’s disease or reducing the formation of amyloid beta oligomers via administering SEQ ID NO: 3 (100% identity and the same length as present SEQ ID NO: 1) or SEQ ID NOs: 1 or 4 (i.e. fusion polypeptides comprising present SEQ ID NO: 1).
However, U.S. Patent No. 10,428,127 does not specifically claim amyotrophic lateral sclerosis (ALS) although ALS is disclosed in the specification.
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,428,127 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,428,127 in view of Ross et al. and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,428,127 in view of Ross et al. and Lauta renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.

	Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,224,632 in view of Pieri et al., 2013, Over-expression of N-type calcium channels in cortical neurons from a mouse model of Amyotrophic Lateral Sclerosis, Experimental Neurology, 247: 349-358 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442.
For present claims 15-18 and 26, U.S. Patent No. 11,224,632 claims methods of administering SEQ ID NO: 1 (100% identity and same length as present SEQ ID NO: 1) to treat pain associated with N-type neuronal calcium channels.
However, U.S. Patent No. 11,224,632 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Pieri et al. teach that N-type neuronal calcium channels are elevated in a mouse model of ALS (please refer to the entire reference particularly the abstract; Introduction; Discussion).
However, U.S. Patent No. 11,224,632 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of utilizing SEQ ID NO: 1 to reduce N-type neuronal calcium channels) for another (i.e. species of N-type neuronal calcium channels in amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. reducing N-type neuronal calcium channels with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 11,224,632 in view of Pieri et al. and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that there is no correlation between pain and ALS.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 11,224,632 in view of Pieri et al. and Lauta renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
	Regarding pain and ALS, see Hanisch et al., 2015, Characteristics of pain in amyotrophic lateral sclerosis, Brain and Behavior, 5(3): e00296 (8 pages).

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,167,318 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 10,167,318 claims a method of reducing the formation of amyloid beta oligomers and/or aggregates via administering SEQ ID NO: 2 (100% identity and same length as present SEQ ID NO: 1).
However, U.S. Patent No. 10,167,318 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,167,318 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,167,318 in view of Ross et al. and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,167,318 in view of Ross et al. and Lauta renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.

	
Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,123,530 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 10,123,530 claim methods of treating Alzheimer’s and reducing amyloid-beta oligomers via administering SEQ ID NO: 66 (100% identity and same length as present SEQ ID NO: 1).
However, U.S. Patent No. 10,123,530 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,123,530 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,123,530 in view of Ross et al. and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,123,530 in view of Ross et al. and Lauta renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.

	
Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,591,845 in view of Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17 and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 9,591,845 claim methods of treating Alzheimer’s and reducing amyloid-beta oligomers via administering SEQ ID NO: 66 (100% identity and same length as present SEQ ID NO: 1) or SEQ ID NO: 76 (fusion polypeptide comprising present SEQ ID NO: 1).
However, U.S. Patent No. 9,591,845 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 9,591,845 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of beta amyloid associated disease) for another (i.e. species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,591,845 in view of Ross et al. and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,591,845 in view of Ross et al. and Lauta renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.

Claims 15-18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,030,056 in view of Alfahad et al., 2013, Retroviruses and amyotrophic lateral sclerosis, Antiviral Res, 99(2): 180-187; Ross et al., 2004, Protein aggregation and neurodegenerative disease, Nature Medicine, 10 Suppl: S10-S17; and Lauta, 2000, Pharmacological elements in clinical application of synthetic peptides, Fundam Clin Pharmacol, 14: 425-442. 
For present claims 15-18 and 26, U.S. Patent No. 10,030,056 claims a method of administering SEQ ID NO: 2 (100% identity and same length as present SEQ ID NO: 1) or SEQ ID NOs: 7, 8, or 10 (fusion polypeptides comprising present SEQ ID NO: 1) to treat a secondary disease of HIV or Alzheimer’s disease.
However, U.S. Patent No. 10,030,056 does not specifically claim amyotrophic lateral sclerosis (ALS) as a secondary disease of HIV.
For present claims 15-18 and 26, Alfahad et al. teach that ALS can be a secondary disease of HIV (please refer to the entire reference particularly the abstract; Introduction; sections 3.1, 3.1.1).
However, U.S. Patent No. 10,030,056 does not specifically claim amyotrophic lateral sclerosis (ALS).
For present claims 15-18 and 26, Ross et al. teach that Alzheimer’s disease (AD), Parkinson’s disease (PD), and amyotrophic lateral sclerosis (ALS) are all associated with amyloid beta oligomers (please refer to the entire reference particularly the abstract; Table 1; “Amytrophic lateral sclerosis” section; “Commonalities of amyloid structure” section; “Initiation of aggregation” section; “Intermediates in the aggregation process” section).
However, U.S. Patent No. 10,030,056 does not specifically claim amidation of peptides.
For present claims 16 and 18, Lauta teaches C-terminal amidation of peptides to increase stability and half-life and carriers to allow for internalization into cells (please refer to the entire specification particularly the abstract; sections 2.3, 2.4, 3).
The claims would have been obvious because the substitution of one known element (i.e. one disease associated with beta amyloid associated disease; genus of HIV secondary diseases) for another (i.e. another disease associated with beta amyloid oligomers; species of amyotrophic lateral sclerosis (ALS)) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a beta amyloid associated disease with SEQ ID NO: 1; amidation of peptides to increase half-life and stability) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,030,056 in view of Alfahad et al.; Ross et al.; and Lauta for claims 15-18 and 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the misfolding of proteins and subsequent aggregations associated with AD and PD are different than the misfolding of proteins and subsequent aggregations associated with ALS. Applicants also contend that pharmaceutical compounds which are effective in the treatment of AD (e.g. memantine) are not efficient in the treatment of ALS (e.g. riluzole) and vice versa.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,030,056 in view of Alfahad et al.; Ross et al.; and Lauta renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Memantine can be utilized to treat ALS and riluzole can be utilized to treat AD.
	Joo et al., 2007, Oral Administration of Memantine Prolongs Survival in a Transgenic Mouse Model of Amyotrophic Lateral Sclerosis, Journal of Clinical Neurological, 3: 181-186.
	Wang et al., 2005, Memantine prolongs survival in an amyotrophic lateral sclerosis mouse model, European Journal of Neuroscience, 22: 2376-2380.
	Yanez et al., 2013, The Neuroprotection Exerted by Memantine, Minocycline and Lithium, against Neurotoxicity of CSF from Patients with Amyotrophic Lateral Sclerosis, Is Antagonized by Riluzole, Neurodegener Dis, 13: 171-179. 
	Matthews et al., 2021, Riluzole, a glutamate modulator, slows cerebral glucose metabolism decline in patients with Alzheimer’s disease, Brain, 144: 3742-3755.
Mokhtari et al., 2017, Riluzole ameliorates learning and memory deficits in A25-35-induced rat model of Alzheimer’s disease and is independent of cholinoceptor activation, Biomedicine & Pharmacotherapy, 87: 135-144.
Okamoto et al., 2018, Riluzole reduces amyloid beta pathology, improves memory, and restores gene expression changes in a transgenic mouse model of early-onset Alzheimer’s disease, Translational Psychiatry, 8: 153 (13 pages).
Vallee et al., 2020, Riluzole: a therapeutic strategy in Alzheimer’s disease by targeting the WNT/-catenin pathway, Aging, 12(3): 3095-3113.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 9,464,118 and 11,274,125.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658